DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-18 in the reply filed on 5/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Specification
The use of the terms Drambuie (page 15, line 3), Sigma Aldrich A2929 (page 18, line 25), Sigma Aldrich A0576 (page 19, line 1), Sigma Aldrich A1296 (page 19, line 2), Sigma Aldric A2576 (page 20, table 1), Sigma Aldric A9668 (page 20, table 1), Sigma Aldric A7174 (page 20, table 1), Sterlitech (page 22, line 7), Whatman (page 22, line 8), Airpo (page 22, line 10), Agilent 7820A (page 22, line 23), DB-WAX GC (page 22, line 24), and Shimadzu TGA-50 (page 24, line 17), TA Instruments Q600 (page 24, line 21) which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The amendment filed 4/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 10/31/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: A space is not present between a numeral value and its associated unit (page 2, line 14, page 9, line 12, page 15, line 19, page 16, line 1, page 16, line 2, page 16, line 3, page 16, line 4, page 16, line 5, page 16, line 6, page 16, line 7, page 16, line 8, page 16, line 9, page 16, line 10, page 16, line 12, page 16, line 13, page 16, line 14, page 16, line 15, page 16, line 16, page 16, line 17, page 17, line 25, page 19, line 6, page 21, line 16, page 24, line 18, page 25, line 2), a trade name and/or mark used in commerce is used without corresponding generic terminology (page 15, line 3, page 20, table 1).
Appropriate correction is required.
Claim Interpretation
Applicant’s specification contains special definitions of terms used in the application. The following special definitions have been noted and will be used to interpret the associated terms wherever they appear:
Active agent: An agent which has a biological effect on a subject when the aerosol is inhaled (page 4, lines 12-13).
Flavor/Flavorant: Materials which, where local regulation permit, may be used to create a desired taste or aroma in a product for adult consumers. Whilst it is acknowledged that some other functional components of the formulation may contain components that have a perceptible flavor or aroma, such components are not added for this purpose and as such are not considered to be a flavor/flavorant (page 14, lines 17-23).
Claim Objections
Claims 2-18 are objected to because of the following informalities: The claims begin with the indefinite article “A” instead of the definite article “The”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is unclear whether the limitation “nicotine” refers to the nicotine of claim 1 or to new nicotine, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the nicotine of claim 1.

Regarding claim 10, the claim recites the limitation “according to any of claim 1.” It is unclear whether this limitation indicates that the claim depends on claim 1 alone or upon multiple claims, rendering the claim indefinite. For the purposes of this Office action, the claim will be interpreted as if it depended on claim 1 alone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (US 2018/0029782).

Regarding claim 1, Zuber discloses an aerosol generating system having a gel that forms an aerosol [0002]. The gel can beneficially use agarose, a component of agar, instead of agar as the gelling agent [0120]. The gel comprises nicotine [0057] and water [0055]. A specific composition of the gel comprises 1 wt. % agar [0061]. It is evident that no agaropectin is present in the gel since a complete composition that does not include any agaropectin is disclosed [0061]. Zuber does not explicitly disclose the gel comprising 1 wt. % agarose.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the agar of the composition Zuber with the agarose of Zuber. One would have been motivated to do so since Zuber discloses that agarose can be beneficially used in aerosol forming gels instead of agar. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, Zuber discloses that the gel contains 2% nicotine by weight [0061].

Regarding claim 3, modified Zuber teaches all the claim limitations as set forth above. Zuber discloses that the gel contains between 0.1 and 2% by weight nicotine [0059]. Modified Zuber does not explicitly teach the nicotine being less than 1.8% by weight.
However, it would have been obvious to one of ordinary skill in the art to make the nicotine concentration fall below the claimed limit. In the case where claimed ranges “overlap or lie inside ranges -disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 4-6, Zuber discloses that agarose is present at 1% by weight [0061].

Regarding claims 7 and 8, Zuber discloses that agarose is a gelling agent [0054] and that the agarose is present at 1% by weight in an example embodiment [0061].

Regarding claims 9 and 10, applicant’s specification discloses that the gel strength of the composition is optimized by the use of agarose in place of agar (page 9, lines 5-16) and that this results in a gel strength of at least 1800 when measured at 1% by weight using a Shore OO durometer (page 10, lines 6-12). Since this is the same concentration of agarose in the combination of modified Zuber as set forth above [0061], the claimed properties are presumed to be inherent since the composition of modified Zuber appears to be identical to the claimed composition. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I.

Regarding claims 11 and 12, Zuber discloses that only agarose is used in place of agar in the composition [0120], indicating that no agar is present in the composition of modified Zuber as set forth above.

Regarding claims 13 and 15-16, Zuber discloses that the gel comprises 70% by weight glycerol [0061] as an aerosol former [0053].

Regarding claim 14, Zuber discloses that the aerosol former is a mixture of glycerine and polyethylene glycol [0053].

Regarding claims 17 and 18, Zuber discloses that the water is present at 27% by weight [0061].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747